Order entered November 10, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01163-CV

                            IN RE KATELYN LEANN KYBURZ

                 Original Proceeding from the 397th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. FA-13-1542

                                           ORDER

                       Before Justices Lang-Miers, Evans, and Whitehill

       In accordance with this Court’s opinion issued this date, the petition for writ of

mandamus is conditionally GRANTED. The Court ORDERS the Honorable Brian K. Gary,

Presiding Judge of the 397th Judicial District Court, Grayson County, Texas, to VACATE the

portion of his August 24, 2015 “Temporary Orders in Suit to Modify Parent-Child Relationship”

that requires relator to “refinance the home located at 316 Broadway Street, Bells, Texas by

October 1, 2015” and states, “Should this refinancing not occur prior to October 1, 2015 Mr.

Kyburz shall be named the joint managing conservator with the exclusive right to designate the

primary residence of the children.”

       We further ORDER the Honorable Brian K. Gary to file, within TWENTY DAYS of the

date of this order, a certified copy of his order showing compliance with this Court’s opinion and

order. The mandamus will issue only if the Honorable Brian K. Gary, Presiding Judge of the
397th Judicial District Court, Grayson County, Texas, fails to comply with this Court’s opinion

and order.

        This Court’s September 23, 2015 order staying the temporary orders to the extent they

require Mother to refinance the home located at 316 Broadway Street in Bells, Texas, by October

1, 2015, and state that “[s]hould this refinancing not occur prior to October 1, 2015 Mr. Kyburz

shall be named the joint managing conservator with the exclusive right to designate the primary

residence of the children” will remain in effect pending further order of this Court.

        We ORDER that relator recover her costs of this original proceeding from real parties in

interest.


                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE